 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7
     DONALD GLASS,                               1:17-cv-01013-LJO-JDP-PC
 8
                    Plaintiff,                   ORDER DENYING MOTION FOR
 9                                               RECONSIDERATION
            v.                                   (ECF No. 40.)
10
     CALIFORNIA DEPARTMENT OF
11
     CORRECTIONS AND
     REHABILITATION, et al.,
12
                    Defendants.
13

14   I.     RELEVANT PROCEDURAL HISTORY
15          Plaintiff, Donald Glass (“Plaintiff”), is a state prisoner proceeding pro se and in forma
16   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Defendants’ motion for
17   summary judgment was granted in full and this case was dismissed on January 28, 2019. (ECF
18   No. 37.)
19          On February 4, 2019, Plaintiff filed objections, (ECF No. 39), and on February 15, 2019,
20   Plaintiff filed a motion for reconsideration (ECF No. 40). The Court shall address Plaintiff’s
21   documents as a motion for reconsideration of the Court’s decision to dismiss this case.
22   II.    MOTION FOR RECONSIDERATION
23          Rule 60(b) allows the Court to relieve a party from an order for “(1) mistake,
24   inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable
25   diligence, could not have been discovered in time to move for a new trial under Rule 59(b); (3)
26   fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an
27   opposing party; (4) the judgment is void; or (6) any other reason that justifies relief.” Fed. R.
28   Civ. P. 60(b). Rule 60(b)(6) “is to be used sparingly as an equitable remedy to prevent manifest

                                                    1
 1   injustice and is to be utilized only where extraordinary circumstances . . .” exist. Harvest v.
 2   Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and citation omitted). The
 3   moving party “must demonstrate both injury and circumstances beyond his control . . . .” Id.
 4   (internal quotation marks and citation omitted). In seeking reconsideration of an order, Local
 5   Rule 230(k) requires Plaintiff to show “what new or different facts or circumstances are claimed
 6   to exist which did not exist or were not shown upon such prior motion, or what other grounds
 7   exist for the motion.”
 8             “A motion for reconsideration should not be granted, absent highly unusual
 9   circumstances, unless the district court is presented with newly discovered evidence, committed
10   clear error, or if there is an intervening change in the controlling law,” Marlyn Nutraceuticals,
11   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks
12   and citations omitted, and “[a] party seeking reconsideration must show more than a
13   disagreement with the Court’s decision, and recapitulation . . . ” of that which was already
14   considered by the Court in rendering its decision,” U.S. v. Westlands Water Dist., 134 F.Supp.2d
15   1111, 1131 (E.D. Cal. 2001). To succeed, a party must set forth facts or law of a strongly
16   convincing nature to induce the court to reverse its prior decision. See Kern-Tulare Water Dist.
17   v. City of Bakersfield, 634 F.Supp. 656, 665 (E.D. Cal. 1986), affirmed in part and reversed in
18   part on other grounds, 828 F.2d 514 (9th Cir. 1987).
19             Here, Plaintiff has not set forth facts or law of a strongly convincing nature in his motion
20   for reconsideration or his objections to induce the court to reverse its prior decision. Therefore,
21   the motion for reconsideration shall be denied.
22   III.      CONCLUSION
23             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion for
24   reconsideration, filed on February 15, 2019, is DENIED.
     IT IS SO ORDERED.
25

26          Dated:   August 7, 2019                            /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
27

28


                                                        2
